FILED
                           NOT FOR PUBLICATION                            MAY 18 2015

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                       No. 14-30058

              Plaintiff - Appellee,             D.C. No. 4:13-cr-00121-BMM-1

 v.
                                                MEMORANDUM*
JWC, JUVENILE MALE,

              Defendant - Appellant.


                   Appeal from the United States District Court
                           for the District of Montana
                    Brian M. Morris, District Judge, Presiding

                             Submitted May 7, 2015**
                                Portland, Oregon

Before: W. FLETCHER and HURWITZ, Circuit Judges and BAYLSON,*** Senior
District Judge.




       *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       ***
             The Honorable Michael M. Baylson, Senior District Judge for the U.S.
District Court for the Eastern District of Pennsylvania, sitting by designation.
       In this appeal, J.W.C. challenges the sufficiency of the evidence supporting his

adjudication as a juvenile delinquent under the Federal Juvenile Delinquency Act, 18

U.S.C. §§ 5031-5037, for committing sexual abuse on an Indian reservation in

violation of 18 U.S.C. §§ 1153(a) and 2242(2)(B). We have jurisdiction under 28

U.S.C. § 1291, and affirm.

       J.W.C. argues there was insufficient evidence that he engaged in a sexual act

with the victim. See 18 U.S.C. §§ 2242(2) (“sexual abuse” requires a “sexual act”) &

2246(2)(A) (defining “sexual act”). The victim testified, however, that she awoke to

find J.W.C.’s penis and finger in her vagina, and J.W.C.’s DNA was discovered on

the victim’s underwear. There thus plainly was sufficient evidence to sustain the

conviction. See 18 U.S.C. § 2246(2)(A) (“[T]he term ‘sexual act’ means contact

between the penis and the vulva . . . .”); United States v. Gudino, 432 F.2d 433, 434

(9th Cir. 1970) (per curiam) (“The testimony of the one witness, if believed, was

sufficient to support the conviction . . . .”).

       AFFIRMED.




                                             2